DETAILED ACTION	
In Applicant’s Response dated 12/9/2021, Applicant amended 19-27 argued against all rejections previously set forth in the Office action dated 9/14/2021.
	In view of Applicant’s amendments and remarks, the 35 USC 101 rejections are withdrawn.


Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 
Applicant argues that: 
Law describes a system that allows a user to interact with entertainment content via event alerts. See Law at Abstract. In § [0027] of Law, referring to Figs. 1B and 1C, Law describes that an alert is provided “when the current temporary location of the content being presented . . . is equal to the temporal location of a particular event (e.g. lapsed time of movie equals the time associated with the event).” For example, Fig. 1B shows an alert appearing once a particular song is played during a television program. See id. Once the user is provided the alert, the user is given a period of time to interact with the alert. See Law [0028]. Fig. 1C depicts a display after the user “interacted with or otherwise acknowledged” the alert. See Law, §] [0031]. Conversely, if the user does not interact or acknowledge the alert during the predetermined time, the alert is removed. See Law, § [0029]. Thus, Law describes a process in which a predetermined alert is presented to a user, and then the user must interact with the alert. There is no teaching or suggestion in Law that any alert is presented to a user based on user conduct associated with the video content being output, as claimed by Applicant. Thus, Law fails to teach “causing, during output of the video content and based on user conduct associated with the video content, output of a prompt indicating that enhanced content, associated with the video content, is available.” (emphasis added.)

So applicant is basically argues that “There is no teaching or suggestion in Law that any alert is presented to a user based on user conduct associated with the .  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 17, 19, 20, 21, 22, 23, 24, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Law, Pub. No.: 2012/0159327.
With regard to claim 1:
Law discloses A method comprising: causing output of video content; causing, during output of the video content and based on user conduct (paragraph 26: “At the bottom of interface 10 is a timeline 12, which is one example of a linear time display. Timeline 12 indicates the current progress into the program being presented on interface 10. Shaded portion 14 of timeline 12 indicates that portion of the content that has already been presented and unshaded portion 16 of timeline 12 indicates that portion of the content that has not been presented yet. In other embodiments, different types of linear time displays can be used or other graphical mechanisms for displaying progress and relative time can be used that are not linear. Immediately above timeline 12 are a set of event indicators, which appear as square boxes. Event indicators can be other shapes. For example purposes, FIG. 1A shows nine event indicators disbursed over different portions of timeline 12. Two of the event indicators are marked by reference numerals 18 and 20. Each event indicator corresponds to an event that can occur in or during the program being presented. Each event indicator' position along timeline 12 indicates a time that the associated event will occur. For example, event indicator 18 may be associated with a first event and event indicator 20 can be associated with a fourth event. As an example, the first event may include the first appearance of a particular actor and the fourth event may be the playing of a particular song during the program. A user of the computing system viewing a program on interface 10 will see from timeline 12 and the event indicators when during the program various events will occur. Note that in some embodiments the timeline and event indicators are not displayed. In other embodiments, the timeline and event indicators are only displayed right before an event is to occur. In another embodiment, the timeline and event indicators are displayed on demand from the user (e.g., via remote control or using a gesture).”) associated with the video content, output of a prompt indicating that enhanced content, associated (paragraph 27: “FIGS. 1B and 1C illustrate one example of an interaction with the content being displayed in region 11 of interface 10. Note that the actual content being displayed is not depicted in FIGS. 1A-1C in order to not clutter up the drawing. The point along timeline 12 in which shaded area 14 meets unshaded area 16 represents the current temporal location of the content (e.g., the relative time into the TV program or movie, etc.). When the current temporary location of the content being presented on interface 10 is equal to the temporal location of a particular event (e.g., the elapsed time of the movie equals the time associated with the event), then an alert is provided. For example, FIG. 1B shows a text bubble 22 (the alert) popping up from event indicator 20. In this example, the event is a song being played during a television show or movie. The text bubble may indicate the title of a song. In other embodiments, the alert can include audio only, audio with the text bubble, or other user interface components that can display text or images. Alerts can also be provided on companion electronic devices, as will be described below.”); receiving, based on the prompt, first user input indicating a request to access the enhanced content; causing, based on the first user input, output of an indication of one or more enhanced content items associated with the video content (paragraph 31: “FIG. 1C depicts interface 10 after the user has interacted with or otherwise acknowledged the alert. As can be seen, text bubble 22 now shows a shadowing to provide visual feedback to the user that the user's interaction is acknowledged. In other embodiments, other graphical acknowledgements and/or audio acknowledgements can be used. In some embodiments, no acknowledgement is necessary. In response to the user interacting with the alert, additional content is provided in region 40 of interface 10. In one embodiment, region 11 is made smaller to fit region 40. In another embodiment, region 40 overlies region 11. In another embodiment, region 40 can exist at all times in interface 10.”); receiving second user input indicating a selection of an enhanced content item of the one or more enhanced content items (paragraph 32: “In the example of FIG. 1C, region 40 includes five buttons as part of a menu. These buttons include "by song," "music video," "artist," "trivia game" and "other songs by artist." If the user selects "by song" then the user will be provided the opportunity to purchase the song being played on the television show or movie. The user will be brought to an e-commerce page or site in order to make the purchase. The purchased song will then be available on the current computing device being used by the user and/or any of the other computing devices owned or operated by the user (as configurable by the user). If the user selects "music video," then the user will be provided with the opportunity to view a music video on interface 10 (immediately or later), store the music video for later viewing, or send the music video to another person. If the user selects "artist," the user will be provided with more information about the artist. If the user selects "trivia game," then the user will be provided with a trivia game to play that is associated with or otherwise relevant to the song. If the user selects "other songs by artist," then the user will be provided with the interface that displays all or some of the other songs by the same artist as the song currently being played. The user will be able to listen to, purchase, or tell a friend about any of the songs depicted.”); and causing, based on the second (paragraph 32: “In the example of FIG. 1C, region 40 includes five buttons as part of a menu. These buttons include "by song," "music video," "artist," "trivia game" and "other songs by artist." If the user selects "by song" then the user will be provided the opportunity to purchase the song being played on the television show or movie. The user will be brought to an e-commerce page or site in order to make the purchase. The purchased song will then be available on the current computing device being used by the user and/or any of the other computing devices owned or operated by the user (as configurable by the user). If the user selects "music video," then the user will be provided with the opportunity to view a music video on interface 10 (immediately or later), store the music video for later viewing, or send the music video to another person. If the user selects "artist," the user will be provided with more information about the artist. If the user selects "trivia game," then the user will be provided with a trivia game to play that is associated with or otherwise relevant to the song. If the user selects "other songs by artist," then the user will be provided with the interface that displays all or some of the other songs by the same artist as the song currently being played. The user will be able to listen to, purchase, or tell a friend about any of the songs depicted.”). 

With regard to claims 2 and 11 and 20:
Law discloses The method of claim 1, wherein the one or more enhanced content items comprises one or more of: a review of the video content; cast information; (paragraph 32: “In the example of FIG. 1C, region 40 includes five buttons as part of a menu. These buttons include "by song," "music video," "artist," "trivia game" and "other songs by artist." If the user selects "by song" then the user will be provided the opportunity to purchase the song being played on the television show or movie. The user will be brought to an e-commerce page or site in order to make the purchase. The purchased song will then be available on the current computing device being used by the user and/or any of the other computing devices owned or operated by the user (as configurable by the user). If the user selects "music video," then the user will be provided with the opportunity to view a music video on interface 10 (immediately or later), store the music video for later viewing, or send the music video to another person. If the user selects "artist," the user will be provided with more information about the artist. If the user selects "trivia game," then the user will be provided with a trivia game to play that is associated with or otherwise relevant to the song. If the user selects "other songs by artist," then the user will be provided with the interface that displays all or some of the other songs by the same artist as the song currently being played. The user will be able to listen to, purchase, or tell a friend about any of the songs depicted.”).

With regard to claims 3 and 12 and 21:
(paragraph 95: “FIG. 10 provides sample code for defining a layer. In one embodiment, the code for defining a layer is provided in XML format; however, other formats can be used. It is this XML code that is streamed to or otherwise stored on or near play engine 600. The code of FIG. 10 provides enough information for play engine 600 to create the various event identifiers depicted in FIGS. 1A-C and 2. Looking at the code of FIG. 10, the first line provides a layer ID. This is a global unique identification for the layer. As it is anticipated that layers may evolve over time, the second line of code provides the version number for the layer technology. The third line indicates the type of layer. As discussed above, some layers may be a particular type of layer (e.g., shopping, information, games, etc.). Another layer type can be a mixed layer (e.g., shopping and information and games, etc.). The fourth line indicates a demographic value. This demographic value can be compared against the contents of a user profile for a user interacting with the particular program to determine whether this layer should be filtered out or into the interaction. In one embodiment, all the possible permutations of user profile, or a set of subsets of permutations, are assigned identification or code numbers (such as the one depicted in FIG. 10). Some layers are time synchronized, while others are not. The code of FIG. 10 indicates whether this layer is time synchronized (time sync="Y"). The layer could also indicate what software and/or hardware platforms the layer is capable of being operated on. The layer will also include a "parent" field that indicates the global or unique ID for the parent layer in a hierarchal structure of layers. The layer creator could also use these fields to specify their preference on where the layer appears--so if there is a primary device and a companion device in the eco-system, the creator can specify that they wish for that particular event to appear only on the primary screen or only on the secondary screens (e.g., the creator might want things like trivia games to appear on a more private screen than on the common screen).”), one or more of the one or more enhanced content items  (paragraph 92: “FIG. 8 is a block diagram depicting an example structure of a layer. As can be seen, the layer includes event data for a number of events (event i, event i+1, event i+2, . . . In one embodiment, each event is associated with its own set of code. For example, event i associated with code j, event i+1 is associated with code k, and event i+2 is associated with code m. Each set of code will also include one or more content items (e.g., video, images, audio, etc.). For example, code j is depicted having content items including a web page, audio content, video content, image content, additional code for performing further interaction, games (e.g., video games), or other service. In one example implementation, each event identifier (see FIGS. 1A-1C) will include one or more pointers or other references to the associated code, and the associated code will include one or more pointers or other references to the content items. Each set of code (e.g., code j, code k, code m) includes one or more software modules that would create the user interface of region 40 of FIG. 1C, region 104 of FIG. 2 or region 106 of FIG. 2, and one or more modules that are performed to carry out the functions in response to a user selecting any of the interface items in regions 40, 104 or 106. The sets of code can be in any computer language known in the art, including high level programming languages and machine level programming languages. In one example, the sets of code are written using Java code.”).

With regard to claims 4 and 13 and 22:
Law discloses The method of claim 1, wherein the indication of the one or more enhanced content items comprises one or more icons associated with the one or more enhanced content items (see figure 1c wherein the enhanced content items are rectangular shaped icons paragraph 32: “In the example of FIG. 1C, region 40 includes five buttons as part of a menu. These buttons include "by song," "music video," "artist," "trivia game" and "other songs by artist." If the user selects "by song" then the user will be provided the opportunity to purchase the song being played on the television show or movie. The user will be brought to an e-commerce page or site in order to make the purchase. The purchased song will then be available on the current computing device being used by the user and/or any of the other computing devices owned or operated by the user (as configurable by the user). If the user selects "music video," then the user will be provided with the opportunity to view a music video on interface 10 (immediately or later), store the music video for later viewing, or send the music video to another person. If the user selects "artist," the user will be provided with more information about the artist. If the user selects "trivia game," then the user will be provided with a trivia game to play that is associated with or otherwise relevant to the song. If the user selects "other songs by artist," then the user will be provided with the interface that displays all or some of the other songs by the same artist as the song currently being played. The user will be able to listen to, purchase, or tell a friend about any of the songs depicted.”).
.  

With regard to claims 5 and 14 and 23:
Law discloses The method of claim 1, wherein the causing output of the indication of the one or more enhanced content items comprises causing the indication to be overlaid on top of the video content (see fig 1B and 1C, paragraph 31: “FIG. 1C depicts interface 10 after the user has interacted with or otherwise acknowledged the alert. As can be seen, text bubble 22 now shows a shadowing to provide visual feedback to the user that the user's interaction is acknowledged. In other embodiments, other graphical acknowledgements and/or audio acknowledgements can be used. In some embodiments, no acknowledgement is necessary. In response to the user interacting with the alert, additional content is provided in region 40 of interface 10. In one embodiment, region 11 is made smaller to fit region 40. In another embodiment, region 40 overlies region 11. In another embodiment, region 40 can exist at all times in interface 10.”).

 
With regard to claim 6 and 15 and 24:
Law discloses The method of claim 1, wherein the user conduct comprises at least one of: a user viewing the video content for a predetermined amount of time; a user requesting output of the video content a predetermined number of times; one or (paragraph 27: “FIGS. 1B and 1C illustrate one example of an interaction with the content being displayed in region 11 of interface 10. Note that the actual content being displayed is not depicted in FIGS. 1A-1C in order to not clutter up the drawing. The point along timeline 12 in which shaded area 14 meets unshaded area 16 represents the current temporal location of the content (e.g., the relative time into the TV program or movie, etc.). When the current temporary location of the content being presented on interface 10 is equal to the temporal location of a particular event (e.g., the elapsed time of the movie equals the time associated with the event), then an alert is provided. For example, FIG. 1B shows a text bubble 22 (the alert) popping up from event indicator 20. In this example, the event is a song being played during a television show or movie. The text bubble may indicate the title of a song. In other embodiments, the alert can include audio only, audio with the text bubble, or other user interface components that can display text or images. Alerts can also be provided on companion electronic devices, as will be described below.”).
 
With regard to claims 8 and 17 and 26:
Law discloses The method of claim 1, wherein the method further comprises causing the indication of the one or more enhanced content items to be accessible to a plurality of users (paragraph 38: “In the example of FIG. 2, event indicator 50 is associated with an event of an actress entering a scene wearing a particular dress. In this case, either of the two users watching the television show of movie can interact with the alert 52 using any of the means discussed herein. If the first user interacts with alert 52, then the first user's companion device 100 will be configured to show the various buttons of the menu for the user to interact with. For example, area 104 of companion device 100 shows five buttons for the user to buy the dress depicted in the movie (buy dress), get information about the dress (dress info), shop for similar dresses via the internet (shop for similar dresses), tell a friend about the dress (tell a friend) via social networking instant messaging, e-mail, etc., or post a comment about the dress (post). If the second user interacts with alert 52 as discussed above, then companion computing device 102 for the second user will show a set of buttons for a menu on region 106 of companion device 102. The second user can choose to get more information about the actress (actress info), view other movies or television shows that the actress was involved in (view other titles with actress), tell a friend about this particular actress and/or show (tell a friend) or post a comment (post). In one embodiment, both devices will display the same options for the same alert 52 (if the devices have the same capabilities).”). 

Claim 10 is rejected for the same reason as claim 1. 

Claim 19 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, in view of Wayne et al., Pub. NO.: 20090049122A1. 
With regard to claims 7 and 16 and 25:
Law discloses the method of claim 1, wherein the indication of the one or more enhanced content items comprises a toolbar (see 1C for the tool bar, paragraph 32: “In the example of FIG. 1C, region 40 includes five buttons as part of a menu. These buttons include "by song," "music video," "artist," "trivia game" and "other songs by artist." If the user selects "by song" then the user will be provided the opportunity to purchase the song being played on the television show or movie. The user will be brought to an e-commerce page or site in order to make the purchase. The purchased song will then be available on the current computing device being used by the user and/or any of the other computing devices owned or operated by the user (as configurable by the user). If the user selects "music video," then the user will be provided with the opportunity to view a music video on interface 10 (immediately or later), store the music video for later viewing, or send the music video to another person. If the user selects "artist," the user will be provided with more information about the artist. If the user selects "trivia game," then the user will be provided with a trivia game to play that is associated with or otherwise relevant to the song. If the user selects "other songs by artist," then the user will be provided with the interface that displays all or some of the other songs by the same artist as the song currently being played. The user will be able to listen to, purchase, or tell a friend about any of the songs depicted.”).
Law does not disclose the aspect wherein the method further comprises customizing the toolbar based on at least one of: toolbar location; transparency; appearance; number of enhanced content items; navigation within the toolbar; or actions invoked upon the selection of the enhanced content item of the one or more enhanced content items. 
However Wayne discloses the aspect wherein the method further comprises customizing the video playback toolbar based on at least one of: toolbar location; transparency; appearance; number of enhanced content items; navigation within the toolbar; or actions invoked upon the selection of the enhanced content item of the one or more enhanced content items (paragraph 65: “The toolbar according to a preferred embodiment is referred to generally herein as a video media toolbar or video toolbar, and also is referred to herein as a browser-toolbar or browser toolbar for emphasizing the browser-based aspect. The toolbar in accordance with a preferred embodiment of the present invention may be implemented in a graphical user interface on a computer monitor as a row, column, or block of onscreen buttons or icons that, when clicked, activate the video capabilities of embodiments of the present invention. The video toolbar may be modified by the end user to customize its appearance and functionality to fit the user's personal requirements for video.”). It would have being obvious to one of ordinary skill in the . 

Claims 9 and 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law, in view of Sandquist et al., Pub. No.: 2009/0187825A1. 
With regard to claims 9 and 18 and 27:	 
Law does not disclose The method of claim 8, wherein the causing the indication of the one or more enhanced content items to be accessible to the plurality of users comprises uploading the indication of the one or more enhanced content items to a service configured to provide the plurality of users access to the indication.
However Sandquist discloses the method of claim 8, wherein the causing the indication of the one or more enhanced content items to be accessible to the plurality of users comprises uploading the indication of the one or more enhanced content items (fig. 7, paragraph 71: “The annotation pane 700 may include an image 705 associated with the user who made the annotation, a time stamp 407, annotation text 410, and user interface elements 715-716. In one embodiment, the annotation pane 700 is displayed during the time segment 710. In another embodiment, the annotation pane 700 is displayed throughout the playback of the video. In yet another embodiment, the annotation pane 700 is displayed during video playback to present one or more annotations to the video.”) to a service configured to provide the plurality of users access to the indication (paragraph 68: “In some embodiments, when the user clicks on the share video button 625, the actions associated with the embed button 630 as described above and/or the actions described in the preceding paragraph may occur. For example, referring to FIGS. 3-5 and 7-8, in some embodiments, clicking on the share button 338 may cause e-mails to be sent to others as described above and/or a message box to be displayed that includes a string with tags to identify where the video content and the annotations are stored as described above. In such embodiments, the embed button 630 may be omitted.”).”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Sandquist to Law so the user can add additional content or context with regard to the video can added to provide users with contextual information about the video based on selected time stamps. 

	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179